Citation Nr: 1444772	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-31 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a right ankle disability.

2. Entitlement to an initial compensable rating for a left ankle disability.

3. Entitlement to an initial compensable rating for residuals of a fracture to the fifth finger of the right hand.

4. Entitlement to an initial compensable rating for residuals of a fracture to the fifth finger of the left hand.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel




INTRODUCTION

The Veteran served on active duty from December 1978 to September 1992.  

This matter is on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that it is has been previously reviewed by RO.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal includes documents contained in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  The Veteran's bilateral ankle disability is manifested by objective complaints of pain and aching, but only a slightly limited range of motion; marked limitation of motion, ankylosis or malunion of any of the ankle bones are not shown.

2.  The Veteran's injury to the fifth finger on each hand is characterized by complaints of aching; a noncompensable rating for musculoskeletal disorders to the fifth finger is the highest rating allowable, and the limitation in functioning of his fingers is not equivalent to amputation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5270, 5271, 5272, 5273, 5284 (2013).

2.  The criteria for an initial 10 percent rating, but no more, for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5270, 5271, 5272, 5273, 5284 (2013).

3.  The criteria for an initial compensable rating for residuals of a fracture to the fifth finger of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5156, 5227, 5230 (2013).

4.  The criteria for an initial compensable rating for residuals of a fracture to the fifth finger of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5156, 5227, 5230 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2013).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ankles

The Veteran is currently assigned a 10 percent rating for his right ankle disability and a noncompensable rating for his left ankle disability.  As an initial matter, the Board determines that a 10 percent rating is warranted for the Veteran's left ankle disability.  Specifically, in cases where a veteran has a noncompensable rating for a musculoskeletal disability, a compensable rating under 38 C.F.R. § 4.71a, DC 5003 where there is X-ray evidence of arthritis, even if the limitation of motion is to a noncompensable level.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, at his VA examination in September 2010, osteophytic spurring was observed upon X-ray at the medial malleolus of the left ankle.  Therefore, as arthritic changes have been shown, a 10 percent rating is warranted for his left ankle disability.  

Next, the Board considers whether an initial rating in excess of 10 percent is warranted for either ankle.  In order to warrant a rating in excess of 10 percent for degenerative arthritis of the ankle, the evidence must show:

* Ankylosis of the ankle with plantar flexion less than 30 degrees (20 percent under DC 5270); 
* "Marked" limitation of motion (20 percent DC 5271);
* Ankylosis of the subastragalar or tarsal joint in poor weight-bearing position (20 percent under DC 5272); or 
* Malunion of the astragalus with marked deformity (20 percent under DC 5273).

38 C.F.R. § 4.71a (2013).  A 20 percent rating may also be warranted based on an injury to the foot that is "moderately severe" in nature under 38 C.F.R. § 4.71a, DC 5284 (2013).  The normal ranges of motion in the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2013).

Based on the evidence of record, a rating in excess of 10 percent is not warranted for either ankle.  Specifically, the Veteran underwent a VA examination in September 2010 where he described his ankle pain as constant and achy with some stiffness.  He has not undergone any corrective surgeries, but takes Naproxen in order to control swelling and pain symptoms.  

Upon examination, his gait was observed to be normal with no noted instability, tenderness or deformity.  His range of motion was normal in the left ankle and only slightly limited in the right, with no additional loss in range of motion due to pain.  Moreover, none of his outpatient treatment records indicate any limitation of motion or functional loss resulting from his ankle disabilities.  

Based on this evidence, the Board does not consider the limitation in the Veteran's ankles to be "marked" in nature.  Indeed, the ranges of motion are substantially normal.  Moreover, given the measurable ranges of motion, ankylosis is not shown.  Additionally, while some spurring was observed upon X-ray in the left ankle, there has never been an indication of malunion of any part of the ankle joint.  Therefore, a rating in excess of 10 percent is not warranted for either ankle on these bases.  

The Board has also considered whether an increased rating is warranted under DC 5284, but concludes that is not, as none of his limitations can reasonably be characterized as "moderately severe."  Specifically, as mentioned above, his range of motion is only slightly limited, and he is still able to engage in reasonably physical activity as a shipping clerk.  Therefore, as his limitations are not "moderately severe," an increased rating is not warranted on this basis.  

In support of his claim, has argued in his Notice of Disagreement that VA has failed to consider the functional effects of his ankle disability, to include the effects of the medication he takes.  However, none of these adverse effects have been clinically observed or mentioned in such a setting.  Notably, at the VA examination, he denied missing any work and indicated that the Naproxen was not causing any side effects, providing factual evidence against his own claim of high probative value.
 
Therefore, based on the evidence or record, the Board concludes that a 10 percent rating is warranted for the Veteran's left ankle disability.  However, ratings in excess of 10 percent are not warranted for either ankle.

Fingers

The Veteran currently has separate noncompensable ratings for residuals of fractures to the fifth finger on each hand under 38 C.F.R. § 4.71a, DC 5227 (addressing ankylosis of the 4th and fifth fingers).
 
There are a number of diagnostic codes that are potentially applicable under 38 C.F.R. § 4.71a.  Specifically, DC 5227 is for application when there is ankylosis of either the fourth or fifth finger and DC 5230 is for application where there is limitation of motion in the fourth or fifth finger.  However, in both cases, a noncompensable rating is the maximum allowable rating regardless of the type of ankylosis or how severe the limitation may be.

The Board notes that, while VA must generally consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes, the applicable rating criteria here do not provide for a disability rating in excess of noncompensable for loss of range of motion.  Additionally, when increased ratings are not reliant on limitation of motion symptomatology, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  See DeLuca, 8 Vet. App. at 202; Johnston, 10 Vet. App. at 85.  Therefore, a compensable rating is not for application under these diagnostic codes. 

Consideration has also been given to DC 5156, which pertains to amputation of the little finger.  Under DC 5156, a 10 percent rating is assigned when there is an amputation without metacarpal resection.  The assignment of an analogous rating would be inappropriate in the present case.  Notably, VA examinations in March 2009 and September 2010 both indicated that the Veteran retained active motion of fifth finger on both hands.  Based on such evidence, it is clear that Veteran derives greater function from his finger than if the finger was amputated.

Therefore, given that there is no diagnostic code that allows for a compensable evaluation for non-amputation injuries to the fifth finger of the right hand, a compensable rating is not warranted.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his service-connected disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); see also DeLuca, 8 Vet. App. at 202. As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria. 

Further, the record, including statements of the Veteran and medical professionals, does not show that these disabilities interact in a manner to make his disability picture an exceptional one and to require referral for extraschedular consideration based on the collective effect of his service-connected disabilities.  See Johnson v. McDonald, ___ F.3d ___, 2014 WL 3844196, (Fed. Cir. 2014).  
 
Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that a 10 percent rating, but no more, is warranted for the Veteran's left ankle disability.  However, increased ratings are not warranted for any of the other disabilities on appeal.  The appeal is denied to this extent.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In this case, the Veteran's claims arise from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial rating in excess of 10 percent for a right ankle disability is denied.

An initial 10 percent rating, but no more, for a left ankle disability is granted, subject to controlling regulations applicable to the payment of monetary benefits.

An initial compensable rating for residuals of a fracture to the fifth finger of the right hand is denied.

An initial compensable rating for residuals of a fracture to the fifth finger of the left hand is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


